Title: From Thomas Jefferson to James Madison, 29 July 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello July 29. 08.
                  
                  The passport for the Leonidas goes by this post to the Collector of Norfolk. I return you Jarvis’s, Hackley’s & Montgomery’s letters, and send you Hull’s, Hunt’s, Clarke’s & Mr Short’s for perusal & to be returned. on this last the following questions arise. When exactly shall the next vessel go? whence? is not the secrecy of the mission essential? is it not the very ground of sending it while the Senate is not sitting, in order that it may be kept secret? I doubt the expediency of sending one of our regular armed vessels. if we do, she should go to Petersburg direct; and yet may there not be advantage in conferences between S. & A? I have signed the commission & letter of credence and now inclose them. yet I must say I think the latter is very questionable indeed in point of propriety. it says that the minister is to reside near his person. but whether we should establish it at once into a permanent legation is much to be doubted, and especially in a recess of the Senate. I should think it better to express purposes something like the following, ‘to bear to Y.I.M. the assurances of the sincere friendship of the US. and of their desire to maintain with Y.M. & your subjects the strictest relations of intercourse & commerce, to explain to Y.M. the position of the US. and the considerations flowing from that which should keep them aloof from the contests of Europe, to assure Y.M. of their desire to observe a faithful & impartial neutrality, if not forced from that line by the wrongs of the belligerents, & to express their reliance that they will be befriended in these endeavors by Y.M’s powerful influence and friendship towards these states.’   this is hasty, it is too long, and neither the expressions nor thoughts sufficiently accurate: but something of this kind more concise & correct may be formed, leaving the permanency of the mission still in our power.
                  There is no doubt but that the transaction at N.Orleans between Ortega & the British officer with the prize sloop Guadaloupe, has been a mere fraud to evade our regulation against the sale of prizes in our harbors, and his insolent letter intended merely to cover the fraud. his ready abandonment of the vessel & Ortega’s resumption of her are clear proofs. should not, or could not process be ordered against Ortega, & the vessel? I think a copy of Reeve’s letter to Govr. Claiborne, & of the proceedings of the court might be sent to mr Erskine with proper observations on this double outrage, and an intimation that the habitual insolence of their officers may force us to refuse them an asylum even when seeking it in real distress if the boon is to be abused as it has been by this insolent and dishonest officer. and as it is very possible the rascal may push his impostures to the making complaint to his government, this step with mr Erskine may anticipate it.
                  I salute you with sincere & constant affection.
                  
                     Th: Jefferson 
                     
                  
               